Opinion by
Mr. Justice Fell,
The right of priority given to partnership creditors over others is founded on the equity of the partners as between themselves to have the partnership assets appropriated to the-debts of the firm before any part thereof is applied to the use of the partners individually or of those claiming under them. It is a right which belongs primarily to the partners, and grows out of the partnership agreement. It was therefore unimportant in the contest before the auditor whether persons not members of the firm had made themselves liable as partners by holding themselves out as such. The partnership creditors were entitled to priority in the distribution, only if in fact the property sold by the assignee was partnership property: York Co. Bank’s Appeal, 32 Pa. 446; Scull’s Appeal, 115 Pa. 141; Bixler v. Kresge et al., 169 Pa. 404; Himmelreich v. Shaffer, 182 Pa. 201.
The question then was purely one of fact, and the finding of the auditor that there was a partnership, which was sustained by the court, should stand unless it appears that it is manifestly wrong. This does not appear, but, on the contrary, we are satisfied by a careful examination of the testimony that it is *351correct, as is also Ms finding that the appellant did not loan any money on the credit or for the nse of the partnership.
The order of distribution is affirmed at the costs of the appellant.